DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                   T.T., a child,
                                    Appellant,

                                          v.

                              STATE OF FLORIDA,
                                   Appellee.

                                   No. 4D22-909

                               [November 16, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael J. Linn, Judge; L.T. Case Nos. 562021CJ000043A
and 562022CJ000162A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   A juvenile appeals disposition orders withholding adjudication of
delinquency and placing him on probation in two cases. Counsel has filed
an Anders brief. 1 We have reviewed the case for error and found none.

   We affirm but remand the case for the trial court to strike the teen court
cost assessment. See F.F. v. State, 218 So. 3d 455, 456 (Fla. 4th DCA
2017) (the juvenile must have been adjudicated delinquent for teen court
costs to be assessed). The trial court should also correct the scrivener’s
error on the disposition order in case 2022-CJ-162A to reflect that the
petition was filed on March 29, 2022.

     Affirmed and Remanded.

MAY, GERBER and CONNER, JJ., concur.


1   Anders v. California, 386 U.S. 738 (1967).
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2